Citation Nr: 1601826	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her partner

ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

Additionally, at the hearing, the Veteran submitted additional evidence along with signed waivers of RO consideration of the evidence.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

FINDINGS OF FACT

1.  An April 1991 rating decision denied entitlement to service connection for bilateral hearing loss, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final April 1991 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

3.  The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to active duty service.
4.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active duty service.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision represents a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.
New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran did not submit any new and material evidence within the year following the April 1991 rating decision, nor did she file a timely appeal to the April 1991 rating decision.  As such, it is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In a December 2010 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the April 1991 denial was the RO's finding that the evidence did not demonstrate that the criteria for service connection for bilateral hearing loss were met.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the April 1991 rating decision that addresses these bases.

Evidence submitted and obtained since the April 1991 rating decision includes lay evidence, a VA examination report, VA treatment records, and private medical opinions.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the bases on which the Veteran's claim was previously denied.  Namely, it addresses whether the Veteran has bilateral hearing loss related to active duty service.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that she has tinnitus and bilateral hearing loss as the result of noise exposure during active duty.  Specifically, she contends that she was exposed to noise while working the boiler room of a ship.  She reports that she has experienced tinnitus and hearing loss since separation from service.
The record reflects diagnoses of bilateral sensorineural hearing loss and tinnitus during the pendency of the appeal.  Additionally, the Veteran reported experiencing both since service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established current disabilities of bilateral hearing loss and tinnitus for service connection purposes.
With respect to an in-service injury, event, or illness, the Veteran's service treatment records do not reflect complaints of, treatment for, or diagnoses of hearing loss or tinnitus.  However, the Veteran's service personnel records indicate that she served as a boilerman.  She testified during her November 2015 hearing that this position involved constant exposure to a significant amount of noise.  Furthermore, the Veteran submitted a lay statement from a shipmate, J. L., also describing the noise exposure.  The Veteran's descriptions of noise exposure are consistent with her circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for both tinnitus and bilateral hearing loss for the purposes of service connection.  

With respect to a nexus between the Veteran's bilateral hearing loss and tinnitus and the in-service noise exposure, the Veteran underwent VA examination in November 2010.  The VA examiner opined that, while the Veteran was exposed to hazardous noise in service, her bilateral hearing loss and tinnitus were less likely than not related to service due to the fact that there was no hearing loss or significant threshold shift upon separation.  However, the Board notes that the Court has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Additionally, with respect to bilateral hearing loss, the Veteran provided private opinions from two physicians.  In September 2015 and October 2015 statements, respectively, Dr. D. Smith and Dr. J. Romett opined that the Veteran's history of significant noise exposure in the military could account for or at least contribute significantly to her current sensorineural hearing loss.  
Furthermore, the Veteran is competent and credible to report the symptoms of her bilateral hearing loss and tinnitus.  See Layno, 6 Vet. App. at 469.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); 38 U.S.C.A. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Given the Veteran's in-service noise exposure and reports that she has experienced bilateral hearing loss and tinnitus since active duty, the Board finds the evidence is at least in relative equipoise.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's current bilateral hearing loss and tinnitus are related to in-service noise exposure.  Therefore, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	

ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


